Citation Nr: 0808142	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, including as secondary to the service-connected 
residuals of a fractured right clavicle and acne vulgaris.  

2.  Entitlement to an increased evaluation for residuals of a 
fractured right clavicle, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 until 
October 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

A review of the record discloses that the veteran applied for 
service connection for a back condition and a neck condition, 
both secondary to the fractured right clavicle.  The RO has 
not adjudicated these claims and these issues are REFERRED to 
the RO for appropriate action.

The veteran's claim concerning entitlement to an increased 
evaluation for residuals of a fractured right clavicle is 
being remanded and is addressed in the REMAND portion of the 
decision below.  This issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Major depressive disorder was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.


CONCLUSION OF LAW

The criteria for a grant of service connection for major 
depressive disorder have not been met. 38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in March 2004, July 2004 and April 
2006 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  Additionally, the veteran was afforded a VA 
examination in connection with his claim.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in March 2006 and October 2006 the veteran advised the 
RO he had no additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for major depressive 
disorder.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as psychoses, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current diagnosis of major depressive 
disorder as illustrated by the VA outpatient treatment 
records and the April 2004 VA examination.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of depression or any other 
psychiatric condition.  In fact, the September 1979 
examination performed in connection with the veteran's 
separation from service described the psychiatric system as 
normal.  Similarly, the report of medical history completed 
by the veteran in September 1979 denied a history of 
depression or excessive worry and nervous trouble of any 
sort. 

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical records relate the veteran's major depressive 
disorder to any event or incident during service.  

Nor is there any evidence of continuity of symptomatology.  
For example, the December 1979 VA examination after the 
veteran's separation from service described the nervous 
system as within normal limits.  In fact, the first diagnosis 
of depression in the claims file is dated in June 2002 (i.e. 
approximately 23 years after the veteran's separation from 
service).  This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The gap 
in evidence also indicates that the major depressive disorder 
did not manifest to a compensable degree within one year of 
the veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1137 and 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.

The veteran, however, contends his depression is related to 
his service-connected disabilities.  The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  In this 
regard, the veteran has a current disability and service-
connected disabilities of acne vulgaris and residuals of a 
fractured right clavicle.

The veteran underwent a VA examination in April 2004 to 
ascertain whether any currently diagnosed mental disorder as 
related to a service-connected disability.  The examiner 
reviewed the claims file and examined the veteran and 
diagnosed him as having major depressive disorder, recurrent, 
severe, and without psychotic features.  No other mental 
disorder was found.  The examiner explained the veteran's 
major depression was precipitated by the physical 
limitations, chronic pain and inability to work due to the 
veteran's low back condition.  The onset of the depression 
was in 2002 and there was no evidence in the clinical history 
or mental status examination that the depression was 
precipitated by the service-connected conditions.  The 
examiner concluded that the veteran's major depression was 
not related to the service connected acne vulgaris or 
residuals of a fractured right clavicle.  

Thus, the preponderance of the evidence is against the 
veteran's claim as there is no evidence of an inservice 
incurrence and no evidence of a nexus linking the major 
depressive disorder to service or a service-connected 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for major depressive disorder is denied.

REMAND

In his December 2005 Substantive Appeal, the veteran reported 
that his right clavicle had worsened.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
residuals of a fractured right clavicle.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

During the pendency of the appeal, the Court held that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  The Court also indicated that the if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

Although a notification letter dated in March 2004 was issued 
in this matter, it does not comply with the Vazquez-Flores 
ruling.  The veteran was not notified of any of the 
information required by Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The RO must advise the veteran of what 
evidence would substantiate his claim for 
an increased evaluation.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Vazquez-Flores 
ruling, and advise him to submit evidence 
that his conditions have worsened, 
including the effect a worsening of the 
conditions has on employment and daily 
life, and provide notice of the criteria 
necessary under the appropriate Diagnostic 
Codes to establish entitlement to an 
increased rating.  In so doing, the RO 
must comply with any directives of the 
Veterans Benefits Administration. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  The RO should afford the veteran a VA 
examination of the right shoulder.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished. The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
identify the nature, extent and severity 
of the veteran's residuals of a fractured 
right clavicle and specifically comment as 
to the extent that the condition 
interferes with the veteran's ability to 
work.  All findings and conclusions should 
be set forth in a legible report.  

Range of motion studies of the right 
shoulder, in degrees, should be performed.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right clavicle disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should identify all 
impairment affecting the right clavicle.  
The examiner should specifically indicate 
whether there is any dislocation, nonunion 
(with or without loose movement) or 
malunion of the clavicle or scapula, 
whether there is an impairment of the 
humerus or whether there is any ankylosis 
of the scapulohumeral articulation.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the claim 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be issued a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no action until he is 
notified.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


